Case: 11-60369     Document: 00511941170         Page: 1     Date Filed: 08/01/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           August 1, 2012

                                       No. 11-60369                        Lyle W. Cayce
                                                                                Clerk

SONIA HARRIS CARTER,

                                                  Plaintiff - Appellant
v.

JACKSON PUBLIC SCHOOL DISTRICT; JOHN COLEMAN, in his official
and individual capacities,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:07-CV-393


Before JOLLY, HIGGINBOTHAM, and DENNIS, Circuit Judges.
PER CURIAM:*
        AFFIRMED. See 5th Cir. R. 47.6.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.